Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19                               PageID.57   Page 1 of 12



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION


SAUNTORE THOMAS,

                      Plaintiff,                                        Civil Action No.
                                                                        19-CV-11550
v.
                                                                        HON. MARK A. GOLDSMITH
ENTERPRISE LEASING COMPANY OF
DETROIT, LLC,

            Defendant.
________________________/

                        CASE MANAGEMENT AND SCHEDULING ORDER


                             EVENT                                               DEADLINE
     Initial Disclosures under Fed. R. Civ. P. 26(a)(1)       August 13, 2019
     Lay Witness List                                         November 26, 2019
     Exhibit List                                             November 26, 2019

     Expert Witness List/Disclosures/Report - Plaintiff       November 26, 2019

     Expert Witness List/Disclosures/Report - Defendant       December 24, 2019

     Fact Discovery                                           January 7, 2020

     Expert Discovery                                         January 7, 2020

     ADR Telephonic Status Conference                         November 4, 2019 at 11:00 a.m.
     Dispositive Motions & Motions to Limit/Exclude           February 7, 2020
     Expert Testimony

     All Other Motions, Including Motions in Limine           May 18, 2020
     Final Settlement Conference                              June 8, 2020 at 1:30 p.m.

     Joint Final Pretrial Order                               May 18, 2020
     Final Pretrial Conference                                June 29, 2020 at 1:30 p.m.
     Trial - Jury                                             July 20, 2020 @ 8:30 a.m.

     Estimated Length of Trial




                                                          1
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19                 PageID.58       Page 2 of 12



I.    DISCOVERY

      A.     Disclosure required by Fed. R. Civ. P. 26(a)(1)(A), (B) and (C) shall be served on
            opposing counsel, but not filed with the Court, on or before the date specified on
            page 1.

      B.    Counsel shall serve upon opposing counsel, and file with the Court in the form
            required by Fed. R. Civ. P. 26(a)(3), a list of witnesses, separately identifying those
            whom a party expects to present at trial and those it may call if the need arises. Lay
            witness lists are due on or before the date specified on page 1. Expert witness lists
            are due from each party on the respective due dates for expert witness disclosures.
            As used in this Order, the term “expert” includes any witness offering testimony
            under Federal Rule of Evidence 702, 703, or 705. This includes experts specially
            retained for purposes of litigation, as well as non-retained witnesses offering expert
            testimony, such as treating physicians.

      C.    Plaintiff’s counsel shall serve upon opposing counsel, but not file with the Court,
            on or before the date specified on page 1, the expert witness disclosures and any
            report required by Fed. R. Civ. P. 26(a)(2). Plaintiff’s expert(s) must be available
            and prepared for deposition within 14 days after the expert witness disclosures and
            report are served. Defendant’s counsel shall serve upon opposing counsel, but not
            file with the Court, on or before the date specified on page 1, the expert witness
            disclosures and any report required by Fed. R. Civ. P. 26(a)(2). Defendant’s
            expert(s) must be available and prepared for deposition within 14 days after
            Defendant’s expert witness disclosures and report are served.

      D.    Counsel shall serve upon opposing counsel, and file with the Court, on or before
            the date specified on page 1, a list of exhibits, separately identifying those that it
            expects to offer at trial and those that it may offer if the need arises. By the same
            date, counsel shall exchange the exhibits reflected on the list.

      E.    Fact and expert discovery shall be completed on or before the date(s) specified on
            page 1. Discovery must be served sufficiently in advance of the deadline so as to
            allow the opposing party sufficient time to respond under the Federal Rules of Civil
            Procedure prior to the discovery cutoff. The Court will not order discovery to take
            place after the discovery cutoff date, absent good cause. Any motion to compel
            discovery must be filed promptly after the grounds for the motion become
            apparent and reasonable efforts to resolve the dispute have been exhausted.

      F.    A proposed protective order containing provisions for the sealing of documents or
            other matter must contain the language set forth in paragraph 1 below; a motion to
            seal must comply with paragraph 2 below:

            1.     This order does not authorize the filing of any documents or other matter
                   under seal. Documents or other matter may be sealed only if authorized by
                   statute, rule, or order of the Court. A party seeking to file such items under


                                              2
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19                PageID.59      Page 3 of 12



                  seal shall file and serve a motion or submit a proposed stipulated order that
                  sets forth (i) the authority for sealing; (ii) an identification and description
                  of each item proposed for sealing; (iii) the reason that sealing each item is
                  necessary; (iv) the reason that means other than sealing are not available or
                  unsatisfactory to preserve the interest advanced by the movant in support of
                  sealing; (v) a memorandum of legal authority supporting sealing. See Local
                  Rule 5.3. A party shall not file or otherwise tender to the Clerk any item
                  proposed for sealing unless the Court has granted the motion or entered the
                  proposed stipulated order required by this section.

            2.    Whenever a motion to seal is filed, the movant shall comply with the
                  requirements of Local Rule 5.3 set forth above and submit a proposed order
                  which states the particular reason that sealing is required. The proposed
                  order shall be submitted to the undersigned district judge or to the
                  magistrate judge to whom the matter is referred, via the link located under
                  the “Utilities” section of CM/ECF. If a motion to seal is granted, the
                  documents to be filed under seal shall be filed electronically by the movant
                  with an appropriate designation that the documents are to be held under seal.

II.   MOTION PRACTICE

      A.    Due Dates

            1.    Unless a different date is specified on page 1, parties may not be added or
                  pleadings amended more than 14 days after issuance of this Order, absent a
                  showing of good cause.

            2.    Dispositive motions and motions to limit or exclude expert testimony must
                  be served and filed on or before the date specified on page 1.

            3.    All other pretrial motions, including motions in limine and motions to purge
                  depositions, must be served and filed on or before the date specified on page
                  1, unless applicable legal authority requires that the motion be filed earlier.
                  Any objection to proposed testimony or exhibits must be made the
                  subject of a timely motion in accordance with other provisions of this
                  Order, such as IIA.2 and IV.B.6, unless good cause exists to excuse
                  untimeliness. Only one motion in limine may be filed (not to exceed 25
                  pages), absent leave of court.

      B.    Requirements Applicable to All Motions

            1.    The Court requires strict compliance with E.D. Mich. LR 7.1(a), which
                  obligates moving parties to seek concurrence before filing any motion. A
                  moving party must certify compliance with this obligation by setting forth
                  in the first paragraph of every motion one of the following statements or
                  one substantially similar:


                                                 3
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19              PageID.60       Page 4 of 12




                 (a)    The undersigned counsel certifies that counsel personally spoke to,
                        or met with, opposing counsel, explaining the nature of the relief to
                        be sought by way of this motion and seeking concurrence in the
                        relief; opposing counsel expressly denied concurrence.

                 (b)    The undersigned counsel certifies that counsel communicated in
                        writing with opposing counsel, explaining the nature of the relief to
                        be sought by way of this motion and seeking concurrence in the
                        relief; opposing counsel thereafter expressly denied concurrence.

                 (c)    The undersigned counsel certifies that counsel communicated in
                        writing with opposing counsel, explaining the nature of the relief to
                        be sought by way of this motion and seeking concurrence in the
                        relief, and three business days have lapsed without opposing counsel
                        expressly agreeing to the relief, orally or in writing.

                 (d)    The undersigned counsel certifies that counsel made no attempt or a
                        limited attempt to seek concurrence in the relief requested by this
                        motion because of the following exceptional circumstances. [Set
                        forth the exceptional circumstances with specificity.]

                 The above statements shall be modified appropriately where one or more
                 parties is unrepresented. The failure to certify compliance with this
                 paragraph will result in the motion being struck.

            2.   The Court follows the local rules in only permitting one response and one
                 reply to a motion, absent leave of the Court. Parties are not permitted to file
                 sur-replies, supplemental briefs, notices, and/or additional documents in
                 response to a motion without leave of the Court. Filed documents other
                 than those permitted by the local rules and/or an order of the Court will be
                 stricken.

            3.   Responses/replies to motions and supporting briefs must be filed according
                 to the schedule set forth in E.D. Mich. LR 7.1(e), unless the Court orders
                 otherwise. Note that Rule R5(e) of the Electronic Filing Policies and
                 Procedures prohibits combining a response/reply to a motion with a
                 counter-motion in the same filing. The Court typically does not issue a
                 briefing schedule. The Court enforces the response and reply due dates set
                 forth in E.D. Mich. LR 7.1(e) and Fed. R. Civ. P. 6, even when the motion
                 hearing is set far in advance. Untimely submissions may result in
                 sanctions, including, but not limited to, the striking of the submission,
                 forfeiture of oral argument, and/or costs and attorney fees.




                                           4
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19               PageID.61      Page 5 of 12



            4.    Facts stated in the statement of facts must be supported with citations to the
                  pleadings, interrogatories, admissions, depositions, affidavits, or
                  documentary exhibits.

            5.    All materials submitted in support of, or opposing, a motion shall be
                  contained in an appendix. The appendix shall also include the full text of
                  any unpublished authority cited, unless the source is available electronically
                  on Westlaw. The appendix shall contain a table of contents/index. Each
                  exhibit shall be tabbed with the relevant portion(s) highlighted. When
                  submitting transcripts, counsel shall supply the Court with cited page(s)
                  together with sufficient accompanying pages to provide context. All
                  citations must have page references.

            6.    The parties shall provide courtesy paper copies of all motion papers,
                  responses, and replies within one day of filing. The parties shall not
                  provide courtesy copies of any other papers or pleadings. Courtesy copies
                  must be bound, with separately tabbed exhibits. Courtesy copies that do not
                  follow these requirements will be rejected.

            7.    The Court will issue a notice of hearing with the specific date and time.
                  However, the Court may cancel a scheduled hearing if it appears after
                  review of the briefs that a hearing will not aid the decisional process.

      C.    Dispositive Motions

            1.    No party may file more than one motion for summary judgment without
                  obtaining leave of Court. Challenges to several counts of a complaint shall
                  be brought in a single motion.

            2.    A brief in support of a Rule 56 motion must begin with a “Statement of
                  Material Facts.” The Statement is to be included as the first section of
                  the brief in support of the Rule 56 motion. The Statement must consist
                  of numbered paragraphs describing the facts as to which the moving
                  party contends there is no genuine issue and that entitle the moving
                  party to judgment as a matter of law. Each paragraph must include
                  specific references and citations to record evidence.

            3.    A brief in support of a response to a Rule 56 motion must begin with a
                  “Counter-statement of Material Facts,” stating which facts are
                  admitted and which are contested. The paragraph numbering must
                  correspond to the moving party’s Statement of Material Facts. If any
                  of the moving party’s proffered facts are contested, the non-moving
                  party must explain the basis for the factual disagreement, referencing
                  and citing record evidence. The non-moving party may raise additional
                  material facts not implicated by the moving party’s Statement under
                  the separate heading “Statement of Additional Material Facts.” The


                                            5
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19                   PageID.62       Page 6 of 12



                    Statement of Additional Material Facts must consist of numbered
                    paragraphs, and each paragraph must include specific references and
                    citations to record evidence.

            4.      If the non-moving party raises additional material facts not addressed in the
                    moving party’s Statement, the moving party must begin its reply brief with
                    a “Reply to Counter-statement of Material Facts,” stating which of the non-
                    moving party’s additional facts are contested. The paragraph numbering
                    must correspond to the non-moving party’s Statement of Additional
                    Material Facts. If any of the non-moving party’s proffered additional facts
                    are contested, the moving party must explain the basis for the factual
                    disagreement, referencing and citing record evidence.

            5.      Other than the parties’ respective statements of undisputed facts, the parties
                    are not required to set forth any additional recitation of facts but may do so
                    if they wish.

            6.      Statements of Material Facts, Counter-statements of Material Facts,
                    Statements of Additional Material Facts, and Replies to Counter-statements
                    of Material Facts all count toward the page limit.

III.   ALTERNATIVE DISPUTE RESOLUTION

       A.   The Court may order an early settlement conference and/or a final settlement
            conference, either conducted by the Court or by another judicial officer.
            Alternatively, the Court may order facilitation before a person other than a judicial
            officer. If an early and/or final settlement conference is to be conducted by the
            Court, the date(s) and time(s) are specified on page 1. If an early and/or final
            settlement conference is to be conducted by another judicial officer, that fact is
            referenced on page 1, and notice of the date and time for such conference will be
            furnished later. If the Court refers this matter to facilitation, it will issue a separate
            order.

       B.   The following person(s) and entities must personally attend the settlement
            conference, regardless of which judicial officer conducts the conference: (i) trial
            counsel for each party; (ii) all parties who are natural persons; (iii) a representative,
            with full and final settlement authority, on behalf of any party that is not a natural
            person; (iv) a representative, with full and final settlement authority, on behalf of
            any insurance carrier that has undertaken the prosecution or defense of the case and
            has contractually reserved to itself the right to settle the action; and (v) a
            representative authorized to act on behalf of each party that is a governmental
            entity.

       C.   The Court’s mandatory personal attendance policy is not satisfied by trial counsel
            professing to have full and final settlement authority on behalf of his or her client
            or a party being available by telephone.


                                                6
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19                PageID.63      Page 7 of 12




      D.    If the early settlement conference is to be conducted by the Court, the Court will
            issue a separate order regarding the requirements for the early settlement
            conference, including the submission of settlement conference statements.

      E.    If the parties elect to submit the case to case evaluation pursuant to E.D. Mich. LR
            16.3, they must complete the Court’s form order of reference to case evaluation,
            which is located in the “Form Orders” section of the Court’s practice guidelines.
            The order must be submitted to chambers through the document utilities feature of
            CM/ECF. Case evaluation, including any accept or reject period, must be
            completed at least seven days prior to the Court’s scheduled Final Pretrial
            Conference.

IV.   FINAL PRETRIAL CONFERENCE AND JOINT FINAL PRETRIAL ORDER

      A.    The final pretrial conference shall take place on the date and time specified on page
            1. The proposed joint final pretrial order (JFPO) must be submitted to chambers in
            hard copy and through the document utilities feature of CM/ECF on the date
            specified on page 1.

      B.    In lieu of the requirements set out in E.D. Mich. LR 16.2(b), the Court imposes the
            following requirements:

            1.     The proposed JFPO shall not be a vehicle for adding claims or defenses.

            2.     Counsel for all parties are directed to confer in person (face-to-face)
                   sufficiently in advance of the scheduled conference date in order to reach
                   any possible stipulations narrowing the issues of law and fact and to discuss
                   non-stipulated issues. It shall be the duty of Plaintiff’s counsel to initiate
                   that meeting and the duty of opposing counsel to respond to Plaintiff’s
                   counsel and to offer full cooperation and assistance. If, after reasonable
                   effort, any party cannot obtain the cooperation of opposing counsel, it shall
                   be counsel’s duty to communicate with the Court.

            3.     Plaintiff’s counsel is responsible for submitting the proposed JFPO to
                   chambers after receiving proposed language from opposing counsel and
                   reconciling the parties’ respective positions.

            4.     If there are any pending motions requiring determination in advance of trial,
                   they should be called to the Court’s attention not later than the date of
                   submission of the proposed JFPO.

            5.     The proposed JFPO must provide for the signature of the Court, which,
                   when signed, will become the order of the Court.

            6.     The proposed JFPO shall contain the following:


                                              7
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19            PageID.64       Page 8 of 12




                 (a)   Jurisdiction: The parties shall state the basis for federal court
                       jurisdiction and whether jurisdiction is contested by any party.

                 (b)   Trial: The parties shall state whether the case will be tried to a jury
                       or to the Court, and the estimated length of trial in terms of number
                       of full days of trial.


                 (c)   Statement of Claims and Defenses: Each claim for affirmative
                       relief (by Plaintiff or Counter-plaintiff) must be separately
                       stated. As to each claim, the proposed JFPO must state: (i) the
                       elements of the claim; (ii) the principal fact in support of the
                       claim, both as to liability and damages, indicating whether the
                       fact is contested or uncontested; (iii) the controlling or most
                       appropriate legal authority in support of every element of the
                       claim; (iv) the elements of every defense to the claim; (v) the
                       principal fact in support of the defense, both as to liability and
                       damages, indicating whether the fact is contested or
                       uncontested; (vi) the controlling or most appropriate legal
                       authority in support of every element of the defense; and (vii)
                       each party’s calculation of damages.

                 (d)   Lay Witnesses: The parties shall set forth the name, address, and
                       telephone number of every lay witness whom each party will call or
                       may call to testify, including rebuttal witnesses unless the rebuttal
                       witnesses’ testimony could not be reasonably anticipated before
                       trial. Generic categories of witnesses are not permitted. The
                       subject matter of every witness’ testimony shall be set forth with
                       particularity, indicating the specific factual issues about which
                       the witness will testify.

                 (e)   Expert Witnesses: The parties shall set forth the name, address,
                       telephone number, and area of expertise of every expert witness
                       whom each party will call or may call to testify, including rebuttal
                       expert witnesses unless the rebuttal witnesses’ testimony could not
                       be reasonably anticipated before trial. In addition, the expert’s
                       opinions must be set forth with particularity.

                 (f)   All Witnesses: Except as permitted by the Court for good cause, a
                       party may not list a witness in the proposed JFPO unless the witness
                       was included on a timely filed witness list required under I.B. of this
                       Order. Only witnesses listed in the proposed JFPO will be permitted
                       to testify at trial, except for rebuttal witnesses whose testimony
                       could not be reasonably anticipated before trial, or except for good
                       cause shown.


                                          8
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19              PageID.65      Page 9 of 12




                  (g)   Depositions: All de bene esse depositions to be used at trial shall be
                        listed. Unless a prior order sets an earlier date, all such depositions,
                        both as to lay and expert witnesses, must be concluded no later than
                        21 days before the due date for “all other motions” under II.A.3. A
                        party who intends to present at trial a de bene esse deposition must
                        provide to the opposing party a copy of the deposition, indicating
                        the specific pages and lines to be presented, at least 14 days before
                        the due date for filing “all other motions” under II.A.3. The parties
                        shall confer as to any objections. If not       resolved, objections
                        must be set forth in a motion filed not later than       the due date
                        for “all other motions” under II.A.3, which motion shall        be
                        allowed in addition to the one motion in limine permitted each party.
                        Any such motion and response may not exceed 15 pages. No
                        such motion may be used to raise an issue regarding expert
                        testimony that should have been the subject of an earlier and timely
                        motion to limit or exclude expert testimony. The proposed JFPO
                        must indicate whether any motion regarding objections to
                        depositions is pending. Any objection to a de bene esse deposition
                        not made the subject of a timely motion shall be deemed waived.

                 (h)    Exhibits:

                        a.     All proposed exhibits must be exchanged by the parties at
                               least 14 days before the due date for filing “all other
                               motions” under II.A.3. The parties shall confer as to any
                               objections. If not resolved, objections must be set forth in a
                               motion filed not later than the due date for filing “all other
                               motions” under II.A.3, which motion shall be allowed in
                               addition to the one motion in limine permitted each party.
                               Any such motion and response may not exceed 15 pages.
                               The motion must attach the proposed exhibits to which
                               objections are made. The proposed JFPO must indicate
                               whether any such motion is pending. Any objection to a
                               proposed exhibit not made the subject of a timely motion
                               shall be deemed waived.

                        b.     The parties shall include in the proposed JFPO a list of all
                               exhibits that each party will or may offer in evidence using
                               a numbering and/or lettering system that will allow
                               identification of the offering party. The list must set forth
                               the exhibit number or letter, date, description of document,
                               and whether it is subject to an objection set forth in a timely
                               filed motion. Absent good cause, only those exhibits that
                               have been listed on an exhibit list previously filed under I.D
                               and in the proposed JFPO may be offered into evidence,


                                           9
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19              PageID.66       Page 10 of 12



                                except for rebuttal exhibits which could not be reasonably
                                anticipated before trial.

                         c.     A separate binder containing each party’s full set of
                                proposed exhibits, displaying exhibit numbers or letters,
                                must be submitted to the Court by each party at least two
                                business days before the first day of trial. The outside cover
                                and spine of each binder must identify the case, case number,
                                and party offering the exhibits. Counsel are required to keep
                                track and maintain custody of all admitted exhibits during
                                trial. The parties must also submit with the binders exhibit
                                lists, identifying separately each party’s exhibits, and setting
                                forth the exhibit number or letter, date, description of
                                document, a one-half inch column marked “Admitted?” and
                                a two-inch column marked “Notes.”

                  (i)    Evidentiary Issues: The parties shall identify any evidentiary issues
                         likely to arise at trial that are not the subject of a pending motion or
                         identified in the preceding paragraph. The parties shall also set forth
                         the claimed good cause for why these evidentiary issues were not
                         the subject of a timely motion in limine.

            7.    Other items to be submitted at the same time as the proposed JFPO:

                  (a)    Settlement: Counsel or a party without counsel shall submit a letter
                         to chambers in hard copy and/or through the document utilities
                         feature of CM/ECF stating that they have conferred and considered
                         the possibility of settlement, giving the most recent place and date,
                         and stating the current status of negotiations and any plans for
                         further discussions.

                  (b)    Jury Instructions/Verdict Form: At the time the proposed JFPO is
                         submitted to chambers, the parties shall file on the docket a joint set
                         of agreed instructions. They shall also file a joint document
                         regarding instructions as to which there is no stipulation. The latter
                         document must contain a certification by counsel for each party that
                         a concerted, good faith effort was undertaken to narrow the areas of
                         dispute and attempt to reach agreement. It shall contain a separate
                         section for disputed instructions proposed by each party (which
                         instructions shall be attached as exhibits). As to each instruction,
                         there shall be a statement by each party, not exceeding two pages,
                         setting forth that party’s arguments and authorities in support of, or
                         in opposition to, the instruction. The parties shall also file a
                         proposed stipulated verdict form if stipulation can be reached; if not,
                         the same procedures set forth above for disputed jury instructions
                         shall apply to any disputes regarding the verdict form. The
                         instructions and verdict form shall also be submitted to chambers in

                                           10
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19                   PageID.67       Page 11 of 12



                            hard copy and through the document utilities feature in CM/ECF in
                            Word format.

                    (c)     Statement of Claims and Defenses to be Read to Jury: Counsel shall
                            submit a stipulated statement that the Court may utilize in explaining
                            the general nature of the case to potential jurors during voir dire.
                            The statement must be entirely neutral and may not exceed 100
                            words.

                    (d)     Voir Dire: A list of agreed-upon and disputed voir dire questions
                            must be jointly submitted to chambers in hard copy and through the
                            document utilities feature in CM/ECF For each disputed voir dire
                            question, the parties shall set forth their respective
                            arguments/authority against/in favor of the question.

            8.      For failure to cooperate in preparing or submitting the joint final pretrial
                    order or failure to comply strictly with the terms of the joint final pretrial
                    order, the Court may dismiss claims, enter default judgment, refuse to
                    permit witnesses to testify or to admit exhibits, assess costs and expenses,
                    including attorney fees, or impose other appropriate sanctions.

 V.    TRIAL

       A.   Trial shall commence on the date and time specified on page 1.

       B.   The Court will provide the customary opening instructions. Counsel are
            responsible for all other instructions, including those related to their specific claims
            or defenses in the case.

       C.   Trial briefs are optional, but any such brief must be filed at least seven days before
            trial.

       D.   Parties are encouraged to use electronic aids to display evidence at trial. However,
            a party intending to do so must disclose that intention to the Court and all other
            parties at or before the final pretrial conference. Parties are responsible for
            providing equipment for such purpose.

       E.   If counsel wishes to publish an exhibit (or any portion thereof) to the jury, counsel
            must provide enough copies for every juror. Counsel must also submit a complete
            set of admitted exhibits to the Court before jury deliberations.

       F.   It is the responsibility of the parties to ensure that the record is complete. At the
            conclusion of trial, all trial exhibits, briefs, proposed jury instructions, etc. are to be
            filed in accordance with Rule R18 of the Electronic Filing Policies and Procedures.

 VI. MODIFICATION


                                               11
Case 2:19-cv-11550-MAG-MKM ECF No. 11 filed 07/24/19                PageID.68      Page 12 of 12




       This Order may be modified only by order of the Court. The Court’s policy is that
       adjournment of any event scheduled to occur prior to the due date for dispositive and
       expert-related motions may be accomplished by submission of a proposed stipulated order,
       provided that no such adjournment may affect the due date of any event scheduled to occur
       from and after the due date for dispositive and expert-related motions. Adjournment of any
       event scheduled to occur from and after the dispositive and expert-related motion due date
       must be sought by written motion setting forth good cause and filed promptly after the
       circumstance giving rise to the claimed need for an adjournment, provided that such a
       request may be made via email to the Court’s case manager (copied to opposing counsel)
       without a written motion, if the request is made within one week of the issuance of this
       Order.

       SO ORDERED.

 Dated: July 24, 2019                       s/Mark A. Goldsmith
 Detroit, Michigan                          MARK A. GOLDSMITH
                                            United States District Judge




                                               12
